Citation Nr: 1725067	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-23 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for patella tendonitis, left knee.  

2.  Entitlement to service connection for patella tendonitis, right knee.

3.  Entitlement to service connection for gastroenteritis. 


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2005 to December 2007, to include service in The Republic of Iraq.  
This case comes to the Board of Veterans' Appeals (Board) on an appeal of a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2015, the Board issued a decision that remanded the Veteran's claims on the title page herein as well as additional claims for service connection for hemorrhoids and migraines, claimed as headaches.  In May 2016, the Agency of Original Jurisdiction (AOJ) granted the Veteran's claims for service connection for hemorrhoids and migraines.  Since the May 2016 decision represents a full grant of the benefits on those issues, the Board no longer has jurisdiction over such issues and they will not be contemplated herein. 

Following the Board's September 2015 remand, the AOJ issued a supplemental statement of the case (SSOC) in May 2016, that readjudicated the claims being addressed herein.  Included in the May 2016 SSOC, however, was the issue of entitlement to service connection for epididymitis.  A review of the record shows that this issue was previously addressed in the Board's September 2015 decision, which was not appealed to the United States Court of Appeals for Veterans Claims (Court) and is final.  Specifically, a Finding of Fact and Conclusion of Law was included to deny the Veteran's claim for service connection for epididymitis, and analysis was also provided to explain the reasons and bases for that decision.  The Board does note, however, that the denial of the issue was omitted from the Order of the September 2015 decision.  As this clearly represents an typographical error, a Corrected Order for the September 2015 decision has been issued concurrently with this decision, and the issue of service connection for epididymitis will not be addressed herein.

The issues of entitlement to service connection for patella tendonitis of the left and right knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The Veteran's gastroenteritis is reasonably shown to have been caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for gastroenteritis, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for gastroenteritis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.

Under applicable law, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran seeks service connection for gastroenteritis.  In September 2015, the Board remanded this claim for a VA examination to determine whether the Veteran's gastrointestinal symptoms, to include frequent diarrhea, met the criteria for an undiagnosed illness or medically explained multisystem illness.  Such an examination was completed in December 2015.

On the December 2015 VA examination, the Veteran was provided a diagnosis of stress-associated loose stools.  Regarding other diagnoses, the examiner stated he could not identify any undiagnosed condition related to the Veteran's complaints or any diagnosed but unexplained chronic multisymptom condition that he could relate to the Veteran's Gulf War exposures.  However, regarding the Veteran's loose stools, the examiner opined that these seemed to be caused by stress and "the most likely cause [was] his PTSD."

As the December 2015 VA medical opinion was provided by a VA staff physician, was based on an in-person examination and review of the entire claims file, and includes a rationale for the opinion, it has substantial probative value.  Significantly, there is no competent evidence to the contrary; therefore, the December 2015 VA medical opinion is persuasive.  

The Veteran is service-connected for PTSD.  Therefore, with the finding by the December 2015 VA examiner that the Veteran's loose stools are most likely caused by his service-connected PTSD and with the resolution of reasonable doubt in the Veteran's favor, as is required, service connection for gastroenteritis, as secondary to service-connected PTSD, is warranted.  


ORDER

Service connection for gastroenteritis is granted. 


REMAND

The Veteran's service treatment records reflect that he complained of bilateral knee pain in service, and it is his contention that the chronic bilateral knee pain continued after his separation from service.  

On August 2009 VA examination the Veteran was given a diagnosis of bilateral patella tendinitis, right knee greater than the left.  However the examiner did not opine as to the etiology of that condition.  As the Veteran has not been afforded a VA examination for a medical opinion as to the etiology of his bilateral patella tendinitis, remand is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Furthermore, the Veteran's service treatment records show that in his September 2007 service separation report of medical history, he was noted to be status-post arthroscopy from a football injury that existed prior to service.  Although this was identified at the time of the Veteran's September 2005 service enlistment examination, he was noted to have a scar on his right knee.  According to 38 C.F.R. § 3.304(c), there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions, like a scar, with no evidence of the pertinent antecedent active disease or injury during service, the conclusion must be that they preexisted service.  Accordingly, the requested examination and opinion should address whether the Veteran's preexisting right knee disorder underwent an increase in disability during service and, if so, whether there is clear and unmistakable evidence that the increase in disability was due to the natural progression of the disease.

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from March 2015 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After the above records development has been completed, provide the Veteran with an appropriate examination to determine the nature and likely etiology of his bilateral patella tendinitis.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  Specifically, the examiner should respond to the following questions:

(a) Did the Veteran's preexisting right knee disorder increase in severity during his military service?  The examiner must comment on the Veteran's complaints of right knee pain in service.

(b) If the Veteran's preexisting right knee disorder increased in severity during service, was this increase due to the natural progression of the disorder, and was this increase permanent in nature?

(c) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has a current right knee disorder that is distinct from the preexisting right knee disorder, that had its clinical onset during his period of service, or is otherwise related to such period of service?  The examiner must specifically consider the Veteran's complaints of right knee pain in service.

(d) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has a current left knee disorder that had its clinical onset during his period of service, or is otherwise related to such period of service?  The examiner must specifically consider the Veteran's complaints of left knee pain in service.

In responding to the above questions, the examiner should consider and discuss the findings of the August 2009 Joints VA examination, as well as the findings regarding the joints in the September 2009 Chronic Fatigue Syndrome VA examination.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


